 

 

Case 8:20-cv-03534-PX Document 3 Filed 12/07/20 Page 1 of 4

IN THE CIRCUIT COURT FOR PRINCE GEORGE’S COUNTY, MARYLAND

| TERESA L. KLINE

7114 Mason Street
District Heights, Maryland 20747

Plaintiff

v. | Case Number CAL Al -/ v 700

 

 

WALMART INC.
7 South Walton Boulevard
Bentonville, Arizona 72716

SERVE: The Corporation Trust, Incorporated,
Resident Agent : oo

2405 York Road, Suite 201 :
Lutherviile Timonium, Maryland 21093

 

Defendant

COMPLAINT

Teresa L. Kline, plaintiff, by her attorney Benjamin A. Klopman, sues defendant
Walmart Inc. and states the following as her complaint.

1. Plaintiff is a resident of Prince George’s County, Maryland.

2. At all times pertinent hereto, defendant owned, operated and/or managed the
Walmart Store located at 10600 Town Center Boulevard in Dunkirk, Maryland (hereinafter
“Walmart Store”) and presently owns and operates multiple stores in Prince George’s County,
Maryland.

3. Defendant regularly transacts business in Prince George’s County, Maryland and,
therefore, this Court has personal jurisdiction over the defendant and is a proper venue for

resolution of plaintiff's claim set forth in this complaint.

 

 
 

 

 

 

 

Case 8:20-cv-03534-PX Document 3 Filed 12/07/20 Page 2 of 4

4, On or about July 8, 2018, plaintiff visited the Walmart Store to do some shopping
and on return to her motor vehicle, which was parked in the Walmart parking lot, she tripped
over an unpainted wheel stop, which had been placed next to the white stripes of the parking lot.

5. The above unpainted wheel stop was not properly marked, was placed by the
defendant next to the white parking stripes of the parking lot and was spaced less than three (3)
| feet apart from the adjacent wheel stop, in violation of safety codes and safe practices and,

' thereby, constituted an unsafe tripping hazard.
6. Because the unpainted wheel stop blended into the white parking lot stripes and

was improperly spaced, plaintiff tripped over the wheel stop.

7. At all pertinent times hereto, plaintiff was exercising due care and caution for her
own safety.
8. It was the duty of the defendant to use ordinary care and diligence to keep and

maintain the parking spaces in the parking lot of the Walmart, including the above wheel stop,
reasonably safe and free from defects and tripping hazards and conditions that would render the
parking lot dangerous and unsafe for plaintiff or present an unreasonable risk of harm to plaintiff
in her lawful use of the parking lot.

9, It was the duty of the defendant to exercise reasonable care to protect plaintiff
from the danger of reasonably foreseeable injury occurring from reasonable foreseeable use of
the parking lot of the Walmart Store by inspecting and taking other affirmative acts to address
and/or remedy its defective condition, including any tripping hazard posed by the above wheel

stop.

 
\
{

 

Case 8:20-cv-03534-PX Document 3 Filed 12/07/20 Page 3 of 4

10. ‘It was the duty of the defendant to use reasonable care in the placement of the _
above wheel stop in the parking lot of the Walmart Store in a manner consistent with any
conformity with recognized standards of safety and safety codes.

11. The aforesaid acts of negligence on the part of the defendant in creating a tripping
| hazard in the parking lot of the Walmart were the proximate cause of the serious and debilitating

injuries sustained by plaintiff as a result of her trip and fall on the unpainted and improperly

' spaced wheel stop in the parking lot of the Walmart Store.

 

| 12.  Asaresult of the above-described negligence of the defendant, plaintiff has
sustained serious, debilitating and permanent injuries, pain and suffering and mental anguish,
and has incurred and will incur in the future medical bills and related expenses and losses, as
well as a loss of income.

WHEREFORE, plaintiff Teresa L. Kline demands judgment against defendant Walmart
| Inc. in an amount that exceeds Seventy Five Thousand Dollars ($75,000.00), plus interest and

costs.

BENJAMIN A. KLOPMAN, CHARTERED

—- Dee

eink Klopman ‘

216 North Adams Street
Rockville, Maryland 20850
301-424-0677
baklaw@aol.com

bklopman(@)bak-law.com

Attorney for Plaintiff
‘ Teresa L. Kline

 

 
 

 

Case 8:20-cv-03534-PX Document 3 Filed 12/07/20 Page 4 of 4

DEMAND FOR JURY TRIAL

Plaintiff demands that her claim herein be decided by a jury of six (6) persons.

 
 

a

i
Benjamin A. Klopiman

 
